  Case 17-11663        Doc 49      Filed 04/15/19 Entered 04/15/19 13:52:17                Desc Main
                                     Document     Page 1 of 5


                                    United States Bankruptcy Court
                                      Northern District of Illinois
                                           Eastern Division

In Re: Ivory Dugas                                   )
                                                     )           Chapter 13
        Debtor                                       )           Judge Barnes
                                                     )           Case # 17-11663

To:
By Mail, See Attached Service List
By Electronic Notice, Trustee Marilyn Marshall, courtdocs@chi13.com
        US Trustee Patrick S Layng, USTPRegion11.es.ecf@usdoj.gov




                                          NOTICE OF MOTION

        Please take notice that on April 18, 2019 at 9:30 a.m. I shall bring the above motion for hearing
before Judge Barnes, or whomever is sitting in Judge Barnes’ stead, at 219 S Dearborn, Courtroom 744,
Chicago, IL 60604.



                                              Certification

        I certify that the motion and notice of motion were served by mail to the parties listed on the
attached service list by depositing copies in envelopes addressed to each party with proper postage in
the United States mail on April 15, 2019 and by electronic notice through ECF at the above email
addresses on April 15, 2019.



                                                                   ____/s/ David Gallagher #6295024___

                                                                 Attorney for Debtor
                                                                 Gleason and Gleason
                                                                 77 W Washington, Suite 1218
                                                                 Chicago, IL 60602
                                                                 Ph: (312) 578-9530
                                                                 Fax: (312) 578-9524
                  Case
Label Matrix for local    17-11663
                       noticing         Doc 49 U.S.Filed  04/15/19
                                                     Bankruptcy Court Entered 04/15/19 13:52:17
                                                                                          Arnold ScottDesc
                                                                                                       HarrisMain
0752-1                                               Document
                                               Eastern Division       Page 2 of 5         111 W. Jackson Ste 400
Case 17-11663                                   219 S Dearborn                                 Chicago, IL 60604-4135
Northern District of Illinois                   7th Floor
Eastern Division                                Chicago, IL 60604-1702
Mon Apr 15 13:43:48 CDT 2019
Chase Auto                                      City of Chicago                                City of Chicago - Dept of Finance
201 N Central Ave                               Attn: Mayor Rahm Emanuel                       Administrative Hearings
Phoenix, AZ 85004-1071                          121 N LaSalle, #507                            121 N LaSalle St 107A
                                                Chicago, IL 60602-1208                         Chicago, IL 60602-1232


City of Chicago Corporation Counsel             City of Chicago Department of Finance          City of Chicago Dept of Law
Attn: Stephen Patton                            c/o Arnold Scott Harris P.C.                   Attn: Charles King
30 N LaSalle St, Room 700                       111 W. Jackson Ste. 600                        121 North LaSalle Street, Suite 600
Chicago, IL 60602-2503                          Chicago, IL 60604-3517                         Chicago, IL 60602-1244


Enhanced Recovery Corp                          Fed Loan Serv                                  First Premier Bank
8014 Bayberry Rd                                Po Box 60610                                   601 S Minnesota Ave
Jacksonville, FL 32256-7412                     Harrisburg, PA 17106-0610                      Sioux Falls, SD 57104-4868



Il Dept Of Healthcare                           Illinois Department of Healthcare & Family S   Illinois Dept of Employment Securit
509 S 6th St                                    Attn: DCSS CSAT - Bankruptcy Unit              Bankruptcy Unit Collection Subdivis
Springfield, IL 62701-1809                      PO Box 19405                                   33 S State St 10th Floor
                                                Springfield, IL 62794-9405                     Chicago, IL 60603-2804


Mb Financial Services                           Nationwide CAC                                 Portfolio Recovery Ass
PO Box 961                                      3435 Cicero                                    120 Corporate Blvd Ste 1
Roanoke, TX 76262-0961                          Chicago, IL 60641-3719                         Norfolk, VA 23502-4952



(p)PORTFOLIO RECOVERY ASSOCIATES LLC            Premier Bankcard, LLC                          Secretary of State
PO BOX 41067                                    Jefferson Capital Systems, LLC Assignee        Attn: Safety & Financial Resp
NORFOLK VA 23541-1067                           PO Box 7999                                    2701 S Dirksen Pkwy
                                                Saint Cloud MN 56302-7999                      Springfield, IL 62723-0002


(p)T MOBILE                                     U.S. Department of Education                   David Gallagher
C O AMERICAN INFOSOURCE LP                      c/o FedLoan Servicing                          Gleason and Gleason
4515 N SANTA FE AVE                             P.O. Box 69184                                 77 W Washington St
OKLAHOMA CITY OK 73118-7901                     Harrisburg, PA 17106-9184                      1218
                                                                                               Chicago, IL 60602-3246

Ivory Dugas                                     Julie M Gleason                                Marilyn O Marshall
2439 E. 74th St                                 Gleason & Gleason LLC                          224 South Michigan Ste 800
Unit 3E                                         77 W Washington Suite 1218                     Chicago, IL 60604-2503
Chicago, IL 60649-3403                          Chicago, IL 60602-3246


Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
                  Case 17-11663            Doc 49     Filed 04/15/19 Entered 04/15/19 13:52:17                      Desc Main
                                                        Document     Page 3 of 5
                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                  T-Mobile Bankruptcy Team                             End of Label Matrix
Successor to CAPITAL ONE BANK (USA),N.A.            PO Box 53410                                         Mailable recipients   27
POB 41067                                           Bellevue, WA 98015                                   Bypassed recipients    0
Norfolk, VA 23541                                                                                        Total                 27
  Case 17-11663       Doc 49      Filed 04/15/19 Entered 04/15/19 13:52:17               Desc Main
                                    Document     Page 4 of 5


                                   United States Bankruptcy Court
                                     Northern District of Illinois
                                          Eastern Division

In Re: Ivory Dugas                                  )
                                                    )           Chapter 13
       Debtor                                       )           Judge Barnes
                                                    )           Case # 17-11663

                     MOTION TO VACATE PAYROLL ORDER AND SHORTEN NOTICE

Now comes Counsel for Ivory Dugas David Gallagher of Gleason and Gleason, and respectfully states:

       1. That Debtor filed the above captioned case under section 13 of the Bankruptcy Code on

           April 13, 2017.

       2. That this case was confirmed on August 1, 2017 with payments of $225.00 a month and the

           unsecured creditors will get 6% of their timely, allowed and filed claims

       3. That a payroll order was entered voluntarily on May 3, 2017 as docket #15.

       4. That Debtor started working at a part-time job he once had when he first filed his

           bankruptcy in 2017. That employer resumed taking $51.93 out of his pay check each week,

           on top of his main employer’s deduction of $112.50, bi-weekly.

       5. The Debtor seeks to vacate the new payroll deduction from Neeroo LLC, which started on

           April 12, 2019.

       6. That Debtor knows 7 days notice is required for this motion, but the debtor is having double

           Trustee payments taken out and the next court date isn’t until May 2, 2019.

       7. Debtor seeks to shorten notice to 3 days.
  Case 17-11663        Doc 49      Filed 04/15/19 Entered 04/15/19 13:52:17               Desc Main
                                     Document     Page 5 of 5




WHEREFORE, Debtor prays that this Court vacate the payroll order entered only for Neeroo LLC (Docket

#15), shorten the notice requirement to 3 days, and any further relief that this court deems necessary.


                                                        Respectfully Submitted,


                                                        ___/s/ David Gallagher
                                                        One of Attorneys for Debtor
        Gleason and Gleason
        77 W. Washington, Suite 1218
        Chicago, IL 60602
        Ph (312) 578-9530
        Julie Gleason #6273536
        Troy Gleason #6276510
        David Gallagher #6295024
